DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/08/2020 has been entered.
Response to Amendment
The amendments, filed 04/10/2020, have been entered and made of record. Claims 1-2, 4-8, 10-16 and 18-22 are pending. Claims 4-6, 10-11, 15 and 18-20 were withdrawn from consideration and claims 3, 9 and 17 are cancelled.

 Response to Arguments
Applicant’s arguments with respect to claims 1-2, 7-8, 12-14, 16 and 21-22 have been considered but are moot because the new ground of rejection sets forth below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 13, 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Finizio et al (US Pat. No. 6, 824, 137 hereinafter referred as Finizio) in view of SATO et al. (US PG PUB 2012/0075510 hereinafter referred as Sato).
Regarding claim 1, Finizio discloses a camera module comprising:
an image sensor (see optical sensor 24 in figure 3);
a lens disposed above the image sensor (see the lens assembly 22 in figure 3 and col. 5 lines 39-46); 
an optical filter unit selectively transmitting infrared rays (see infrared illumination source 66, infrared band pass filter 74 in figure 2 and 3, see also col. 5 line 59-col. 6 line 16); and
an angle-of-view changing unit fixedly disposed between the optical filter unit and the lens (see col. 4 lines 30-col. 5 line 8, the lens assembly is mounted to the turret 20, the turret 20 can be adjusted by removing the screws; the barrel 44 is mounted to the turret 20 so that the optical axis is at an oblique angle relative to the turret axis; the sleeve holds the barrel, see also figures 2 and 3), 
wherein the optical filter unit comprises an infrared cut-off filter cutting off infrared rays, an infrared transmission filter cutting off visible light, a frame connecting the infrared cut-off filter and the infrared transmission filter, and an actuator coupled with the frame (see col. 5 lines 39-col. 6 line 61; infrared illumination source provides infrared illumination in a direction of the viewed objects when visible light is below a certain level; infrared passband filter 74 to block visible 
wherein the actuator is configured to rotate the frame so that one of the infrared cut-off filter and the infrared transmission filter are in the selective field of view (see col. 6 lines 5-36; the infrared passband filter resides within a portion of the recess 72 between the source 66 and the protective window 40;  the filter 74 is a semi conductor in shape to cover the infrared source but to not cover the aperture 48 of the lens assembly 22; see col. 4 lines 30-col. 5 line 8, the lens assembly is mounted to the turret 20, the turret 20 can be adjusted by removing the screws; the barrel 44 is mounted to the turret 20 so that the optical axis is at an oblique angle relative to the turret axis; see col. 6 lines 5-9, blocking visible light).
Claim 1 differs from Finizio in that the claim further requires the said angle-of-view changing unit configured to change an angle of view of incident infrared rays in a range between 30° and 60° by refracting the infrared rays when the infrared rays pass through the optical filter unit, the said angle-of changing unit is aligned with infrared cut-off filter and infrared transmission filter when the actuator rotates, and wherein the infrared cut-off filter is not, aligned on an optical axis of the image sensor when the infrared transmission filter is aligned on the optical axis.
In the same field of endeavor Sato discloses an angle-of-view changing unit configured to change an angle of view of incident infrared rays in a range between 30° and 60° by refracting the infrared rays when the infrared rays pass through the optical filter unit, the said angle-of changing 
Therefore in light of the teaching in Sato it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Finizio by changing the angle of view between 30 degree and 60 degree and aligning the angel with infrared cut-off filter or infrared transmission filter in order to prevent edges from appearing in the video images, to change the angle as desired and to prevent the infrared light reflected on the mirror from entering the IR camera.
Regarding claim 7, Sato discloses the lens comprises a light emitting surface facing the image sensor and an incident surface opposite to the light emitting surface (see figure 1 and paragraph 0020). See also the motivation of claim 1 rejection above.

Regarding claim 13, Sato discloses the infrared transmission filter is not aligned on the optical axis when the infrared cut-off filter is aligned on the optical axis (see paragraphs 0022-0023).
Regarding claim 16, Finizo discloses an infrared generating device to generate the infrared rays (see col. 5 line 66-col. 6 line 13).
Regarding claim 22, Finizio discloses the image sensor generates a normal image when the visible light is incident and an infrared image when the infrared rays are incident (see col. 4 lines 14-27, col. 5 lines 59-66 and col. 6 lines 6-11).
Claims 2 and 21 is rejected under 35 U.S.C. 103 as being unpatentable over Finizio et al (US Pat. No. 6, 824, 137) in view of SATO et al. (US PG PUB 2012/0075510 hereinafter referred as Sato) and further in view of  Bae et al. (US PG PUB 2016/0180169 hereinafter referred as BAE).
Claim 21 will be discussed first.
Regarding claim 21, although the combination of Finizio and Sato discloses the features recited in claim 1, the combination fails to specifically disclose the angle-of-view changing unit narrows an angle of view by refracting the infrared rays when the infrared transmission filter is disposed on the optical axis of the lens, and wherein the angle-of-view changing unit transmits the visible light without changing the angle of view when the infrared cut-off filter is disposed on the optical axis of the lens.
In the same field of endeavor BAE discloses the angle-of-view changing unit narrows an angle of view by refracting the infrared rays when the infrared transmission filter is disposed on 
Therefore in light of the teaching in BAE it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Finizio by specifically adding the nature of the angles when visible light was blocked and transmitted in order to photograph user’s eyes and face and in order to obtain sub-pixel groups.
Regarding claim 2, BAE discloses the infrared rays incident on the image sensor include infrared rays reflected from an iris (see paragraph 0057). See also claim 21 above.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Finizio et al (US Pat. No. 6, 824, 137) in view of SATO et al. (US PG PUB 2012/0075510 hereinafter referred as Sato) and further in view of Chan et al. (US PG PUB 2008/0238323 hereinafter referred as Chan).
Regarding claim 12, although Finizio discloses the lens of the angle-of-view changing unit has a +power when infrared rays are incident (see col. 6 lines 37-47), the combination of Finizio and Sato fails to specifically disclose the angle-of-view changing unit includes an HOE (Holographic Optical Element) lens.
 In the same field of endeavor Chan discloses the angle-of-view changing unit includes an HOE (Holographic Optical Element) lens (see paragraph 0026). 
Therefore in light of the teaching in Chan it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an HOE lens in order to acquire high diffraction efficiency and narrow-band frequency.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Finizio et al (US Pat. No. 6, 824, 137) in view of SATO et al. (US PG PUB 2012/0075510 hereinafter referred as Sato) and further in view of Topliss et al. (US P GPUB 2015/0365568).
Regarding claim 14, although the combination of Finizio and Sato discloses the features of claims 1 and 7, the combination fails to specifically disclose a VCM (Voice Coil Motor) performing an auto focus and handshake correction (OIS: Optical Image Stabilization) functions by driving the lens assembly.
In the same field of endeavor Topliss discloses a VCM (Voice Coil Motor) performing an auto focus and handshake correction (OIS: Optical Image Stabilization) functions by driving the lens assembly (see paragraphs 0052, 0084 and 0179-0180).
Therefore in light of the teaching in Topliss it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by adding VCM and OIS function in order to control the motion of the camera and to adjust focus of the lens based on forces generated from the coil.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN SHIBRU whose telephone number is (571)272-7329.  The examiner can normally be reached on M-F 8:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HELEN SHIBRU/Primary Examiner, Art Unit 2484                                                                                                                                                                                                        April 9, 2021